Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0087332 to Pijl in view of U.S. Patent Pub. 2016/0308865 to Poli and U.S. Patent Pub. 2005/0107038 to Coutts and Patent Pub. 2009/0131081 to Abdel-Kader.  

Regarding claims 1 and 7, Pijl teaches a method performed in a wireless device for positioning the wireless device in a wireless communications network, the method comprising:

activating a positioning unit comprised in the wireless device to perform a first position measurement (see section [0049] and step 101 as shown in Fig., 2);

de-activating the positioning unit after a first position has been measured (see step 103 in Fig., 2 as described in section [0050], which turns off the GPS after use); 
and when determined that the wireless device has moved away from the measured first position (see steps 105-109 in Fig. 2 sections (]0051] to [0053]), 
re-activating the positioning unit to perform at least one second position measurement (see step 111 in Fig. 2 as in section [0054] “activate/power-up satellite positioning receiver”, when it is determined that the device has moved away from the first measured position).

Regarding the step of “determining that the wireless device has moved away from the measured first position based on received radio signals from one or more network nodes in the wireless communications network”, as Pijl teaches determining that the device has moved to due motion sensors (not wireless signals), Poli is added.

In an analogous art, Poli teaches a wireless device which receives wireless signals and stores them as fingerprints.  See for example, sections [0036], [0060] and [0072] to [0073], which define the fingerprints as the received signal strength of different wireless network nodes.  The device of Poli further compares the current fingerprint to a previous fingerprint to determine that the device has moved.  See steps 425 and 430 in Fig 4 and sections [0074] to [0075], which teach determining that the device has moved away from the previously measured “current position” to a new position by comparing changes in the wireless fingerprints being different, as recited in this step. 


 Therefore, as both Pijl and Poli teach determining if wireless devices have moved, it would have been obvious to one of ordinary skill to modify Pijl with the comparisons of wireless signals of Poli, as this is another conventional way of determining movement and does not require additional sensors (accelerometer 16). 

Regarding the feature of claim 1 which recites “wherein the wireless device is determined to remain at the measured first position in a case the difference between at least one radio signal measurement of the determined first radio signal measurement profile and at least one corresponding subsequent radio signal measurement is below a threshold value”,  although the “no” in step 430 of Poli and step 109 of Pijl as described in sections [0042] and [0075] of Poli and section [0053] of Pijl respectively, teach comparing the fingerprints and determining if a threshold difference exists, in order to determine that the device has not moved, for completeness, Coutts is added.  
In an analogous art, Coutts teaches a wireless system which determines if devices have been moved from a previous location by comparing the current signal strength to the previous signal strength measurements.  See for example, claim 15, which explicitly recites “A method for determining if a mobile device has moved, the method comprising the steps of:…”, where the last step of this method explicitly recites “determining if the measured RSSI has changed beyond a predetermined threshold when compared to the baseline RSSI, whereby if the change in the measured RSSI is greater than the threshold, then the mobile device is determined to have moved, if the change in the measured RSSI is less than the threshold then the mobile device is determined to have not moved.”
Therefore, as both Pijl and Poli teach determining if wireless devices have moved and as Coutts explicitly teaches that if the change in signal strength is below the threshold the device is determined to not be moved (as recited), it would have been obvious to one of ordinary skill to modify Pijl/Poli with the threshold comparison of Coutts, as this is a conventional way of determining wireless device movement.  
Regarding the feature of claim 1 which recites “when determined that the wireless device remain at the measured first position, responding with the measured first position as a position of the wireless device in response to any positional queries or scheduled positioning update signaling”, see sections [0062] and [0070] of Poli, which teach a third party instigating the capturing of the current device location, where the third party is producing the positional queries, as recited. 
Regarding the amendment to claim 1 which recites “wherein the radio signal measurements comprises measuring signal strengths of the received radio signals, differences in time of arrival of the radio signals, and a cell identity (cell-ID) of a current cell of the wireless device”, regarding these three types of measurements, Pijl teaches cell IDs in section [0039], Poli teaches RSS and cell IDs in sections [0034] and [0059]-[0060] and Coutts teaches RSSI, so to address the “time difference of arrival” measurements, Abdel-Kader is added.  
In an analogous art, Abdel-Kader teaches a wireless device which monitors its location and also conserves power when stationary (see sections [0037] and [0038]).  As described in section [0027], Abdel-Kader teaches that the position of the device is estimated using all three of the newly recited measurements, signal strength (RSSI), differences in time of arrival (E-OTD), and current cell ID.   
Therefore, as both Pijl and Poli teach determining if wireless devices have moved (using RSSI and cell-ID) and as Abdel-Kader explicitly teaches the conventionality of the three recited types of measurements to estimate position (and also teaches disabling background scans when stationary to conserve power), it would have been obvious to one of ordinary skill to modify the Pijl combination with the measurements of Abdel-Kader, as these types of cellular measurements are conventionally used.   

Regarding claims 3 and 9, which recite “wherein the positioning unit is a Global Navigation Satellite Systems (GNSS) or a Global Positioning System (GPS) device, or any other type of positioning unit that operates independent from the wireless communications network”, see GPS module 4 in Fig. 1 of Pijl, as recited. 

Regarding claims 5 and 11, which recite “wherein the wireless device is determined to have moved away from the measured first position in a case the difference between the at least one radio signal measurement of the determined first radio signal measurement profile and the at least one corresponding subsequent radio signal measurement is above the threshold value”, see “yes” in step 430 of Poli and step 109 of Pijl and see sections [0042] and [0075] of Poli and section [0053] of Pijl, which teach comparing the fingerprints and determining if a threshold difference exists (“yes”), to determine movement, as recited.


 Regarding claim 13, which recites “comprising at least one processing circuitry and a memory, wherein the memory is containing instructions executable by the at least one processing circuitry”, see Fig. 1 of Pijl and Fig. 5 of Poli, which teach a processor and memory, as recited. 



Response to Arguments
Applicant's arguments filed 7-27-22 have been fully considered but are now moot in view of the new grounds of rejection (Abdel-Kader reference).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646